Citation Nr: 9917365	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a separate and compensable evaluation for 
transient ischemic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1955 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board REMANDED this case to the RO for additional 
development in May 1996.  Previously, the veteran had also 
appealed the issue of entitlement to an increased evaluation 
for chronic lumbosacral strain, evaluated as 20 percent 
disabling.  In a February 1997 rating decision, the RO 
increased the veteran's service-connected chronic lumbosacral 
strain to 40 percent.  In a February 1998 statement, the 
veteran withdrew this issue.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
hypertension with transient ischemic attacks.  A 10 percent 
evaluation is currently in effect for that disability under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 7101 
(1998).  

2.  Residuals of transient ischemic attacks have been shown 
to be manifested by subjective complaints of dizziness and a 
right occluded vertebral artery.


CONCLUSION OF LAW

Residuals of the veteran's transient ischemic attacks are 10 
percent disabling.  38 U.S.C.A. §§ 1155 5107 (West 1991); 38 
C.F.R. §§ 4.14, Diagnostic Codes 8007 and 8046 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is currently in effect for hypertension 
with transient ischemic attacks, evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7101 (1998).  That diagnostic code pertains 
to the veteran's hypertension and assigns evaluations 
principally based on his blood pressure.  

When the case commenced, the rating criteria for hypertension 
contemplated symptoms without specifying what symptoms were 
contemplated.  Thereafter, the VA proposed and revised the 
criteria for hypertension.  The unspecified "symptoms" were 
removed as a criteria.  As of the date of the amended 
regulation, any justification for the continuation of 
transient ischemic attacks as part of the hypertension 
ceased.  

The veteran asserts on appeal that the record supports 
assignment of a separate compensable evaluation for his 
transient ischemic attacks and residuals.  Generally, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
clarified that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not duplicative of 
or overlapping with the symptomatology of the other 
condition.

The record also establishes that the RO reasoned that since 
the transient ischemic attacks were noncompensable, a 
separate evaluation could not be assigned.  However, the RO 
reference no regulation to support this view.  The only 
justification for assigning separate evaluations is contained 
in 38 C.F.R. § 4.14, as noted above.

A June 1986 VA Medical Center (VAMC) discharge summary 
revealed that the veteran was admitted complaining of 
dizziness, left sided weakness and slurred speech for 1 day.  
His history of hypertension was noted.  A cranial nerve 
evaluation revealed mild pronation of the left upper 
extremity, decrease in fine finger movements of the left 
hand, and decreased rapid alternating movement of the left 
upper extremity and left foot.  There was decreased toe 
tapping with left foot, and slight problem with tandem walk 
in which the veteran fell to the left.  An 
electroencephalogram (EEG) was normal.  During the course of 
the hospitalization, the veteran had an episode of left 
facial numbness which remained unchanged while in the 
neurological service.  The diagnoses at discharge were 
probable right brain stem infarct, probable right brain stem 
transient ischemic attacks, and hypertension.  

A January 1987 private hospital report indicates that the 
veteran was seen complaining of vertigo, nausea, and 
vomiting.  The veteran stated that he experienced numbness in 
his left arm the previous night, which resolved.  The veteran 
reported a history of a cerebral vascular accident, vertigo, 
and hypertension.  On evaluation, other than noting severe 
vertigo, all findings were normal.  The impression was severe 
vertigo, rule out cerebral vascular accident.  A subsequent 
neurological evaluation revealed mild ataxia to the right in 
the gait, and minimal left hemiparesis on the motor 
examination.  The impression was blank vs. transient ischemic 
attacks, verebrobasilar circulation, right pontene.  Several 
tests and studies were performed during the course of the 
hospitalization, and a digital subtraction angiography 
revealed complete obstruction of the right vertebral artery 
without evidence of reflux from the left vertebral artery 
into the right and questionable narrowing and partial 
obstruction of the right posterior cerebral artery.  The 
veteran was prescribed Coumadin.  The final diagnosis was 
transient ischemic attacks secondary to right vertebral 
obstruction.

VA medical records from July 1990 to November 1992 show that 
the veteran was seen for monitoring of his Coumadin therapy.  
The record indicate that the veteran occasionally complained 
of dizziness and in September 1990 reported increased 
numbness on the left side of his mouth.  The assessments 
include hypertension, status post transient ischemic attacks, 
and vertigo.  The records indicate he has continued Coumadin 
therapy with no related complaints.

An August 1997 VA neurological notation indicates that the 
veteran was still having intermittent episodes of dizziness, 
lightheadedness, and vertigo and had undergone behavior 
modification training so he can precipitate and abort some of 
the symptoms with movements of his head.  It was noted that 
veteran was recently started on a low dose of Aspirin and was 
continuing his Coumadin therapy.  VA medical records through 
March 1998 reveal the veteran was being followed in the 
anticoag clinic. 

At an April 1998 VA examination, the veteran reported 
shortness of breath on exertion and episodes of palpations 
with vertigo approximately 2 to 3 times per week.  The 
examiner noted that Coumadin and baby aspirin have controlled 
his posterior vertebral artery symptoms of transient ischemic 
attacks.  The conclusions were hypertensive cardiovascular 
disease and transient ischemic attacks.  An April 1998 MRI of 
the brain revealed minimal small vessel atherosclerotic 
changes, an old small infarct of the right cerebellar 
hemisphere, and presence of vertebrobasilary dolechoectasia 
with mild mass effect and deformity of the left aspect of the 
medulla, just anterior to cranial nerves IX, X, and XI 
complexes. 

A VA medical report indicates that the veteran was 
hospitalized in June 1998 with fever, cough and chills.  It 
was noted that he was tachycardic and was evaluated to rule 
out pulmonary embolism.  A history of hypertension, recurrent 
transient ischemic attacks with Coumadin therapy, and 
diabetes mellitus was noted. 

At June 1998 VA neurological evaluation, the veteran gave a 
history of transient ischemic attacks in 1986 and 1987 and 
reported currently takes Coumadin daily.  On evaluation, mild 
bilateral ptoses, greater on the left than the right were 
noted, otherwise cranial nerves II through XII were intact.  
There was normal muscle mass and tone and muscle strength was 
good.  There was a question of decreased vibratory sensation 
in the left lower extremity and there was diminished 
sensation to pin prick along the left angle of the mouth.  
The veteran's gait, including tandem walking, was within 
normal limits.  The impression was normal neurological 
evaluation with the exception of diminished sensation to pin 
prick along the left angle of the mouth of undetermined 
etiology.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The clinical 
documentation of record shows that the veteran receives 
ongoing Coumadin therapy as a result of transient ischemic 
attacks due to a right occluded vertebral artery.  Purely 
neurological disabilities due to cerebral arteriosclerosis 
are addressed under Diagnostic Code 8046 and thrombosis of 
the vessels of the brain is addressed by Diagnostic Code 
8007.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  The Board finds that the veteran's residuals of 
transient ischemic attacks more closely approximate 
Diagnostic Codes 8046 and 8007.  Under Diagnostic Code 8007, 
minimum residuals warrant a 10 percent evaluation.  The Board 
notes that the at the time transient ischemic attacks 
occurred in 1986 and 1987, the veteran complained of left-
sided weakness and left sided facial numbness.  VA medical 
records indicate that the veteran complained of increased 
diminished facial sensation on the left in 1990 and it was 
again noted on the neurological examination in June 1998.  
Moreover, a January 1987 digital imaging report revealed 
complete obstruction of the right vertebral artery and an 
April 1998 MRI of the brain revealed minimal small vessel 
atherosclerotic changes, an old small infarct of the right 
cerebellar hemisphere, and presence of vertebrobasilary 
dolechoectasia with mild mass effect and deformity of the 
left aspect of the medulla, just anterior to cranial nerves 
IX, X, and XI complexes.  Based on the clinical record and 
the veteran's statement, we are unable to conclude that there 
are no residuals or symptoms.  In light of the above 
evidence, the Board concludes that the evidence supports a 
finding that the veteran's residuals of transient ischemic 
attacks warrant a separate evaluation under Diagnostic Codes 
8007 and 8046.


ORDER

A separate 10 percent evaluation for the veteran's transient 
ischemic attack residuals under the provisions of 38 C.F.R. 
Part 4, Diagnostic Codes 8007 and 8046 (1998) is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

